The Court observed that the crime of receiving stolen goods, knowing they were stolen, was a growing evil, and were it not for these houses-for the receipt of stolen articles, thieves and felons would not have those opportunities of plunder they now have : that it was the duty of Courts and Juries to examine carefully into cases of this description when brought before them : that it was sometimes extremely difficult to convict, even where the evidence was strong. -
The Court observed the Jury were the proper judges *201of the law and the fact; that there was some circumstances against the prisoner which they would notice.
1. There were places under the counter and in the store jvhere goods, might be, and was ^secreted.
2. There was considerable property found up stairs.
3. Upon being questioned by the officers who made the search, and even now before the Court and jury does not give a satisfactory account how they came in his possession.
4. Á great number of witnesses have been called who testify that he has a bad character.
5. There was a great quantity of stolen goods found in the house.
The court further observed there were other circumstances, in his favor.
1. Part of the goods were found in the store, open to the view of those who called in.
2. There were a number of letters, written with a pen, on the bottom of the dressing box, by which the owner was enabled to identify it: they were suffered to remain although it is presumed the defendant had the box in his possession a considerable time.
3. A number of witnesses testify they believe him to be an honest man.
And concluded by saying that it was a proper subject for their consideration whether the prisoner was guilty of receiving stolen goods, knowing they were stolen: that they should weigh the evidence, and decide accordingly: that they had a right in this case, as in others to make up their minds upon a full view of the case, and to judge from all the circumstances, that it was the only means they could take to discover the intent the defendant *202received the goods: that if, from a full view of the facts, an(^ t^e natural and fair deductions flowing from them, they thought him guilty, it was their province to pronounce him so ; if, on the contrary they thqught the facts insufficient, and the inferences arising from them unsatisfactory, they would acquit.
The Jury found a verdict of guilty against the defendant.
See the several statutes: 3 & 4. W. & M. G. 9 j 3.5 Ann. C. 31. §5 31. Geo. 3. C. 69.39. Geo. 2 C. 30.10. Geo 3. C. 48.
For the construction of the above statutes, sée 1 Ld. Raym. 711.2 East. p. 744. 746.2 Ld Raym 1370 1. Leach, 241. 468. 472. 2. Leach, 693. 564. 640. 1 East. 754.

Note.—The offence of receiving stolen goods, knowing they were stolen was merely a misdemeanor at common law, and the offender could not be convicted as an accessary unless he harbored or assisted the thief. 1. Hale, 530. 616. A number of statutes have been passed in Great Britain making the offence penal, and declaring the offender an accessary to the felony. Under these statutes it is now common to charge the prisoner as being accessary to the felony. He may, however, be prosecuted and convicted at common law for a misdemeanor. Under these statutes it is not necessary that he should have bought the goods, or that he received them to sell again, or that he had an interest in them. It is enough if he received them to assist and screen the original offender .2. 2 East. P. 876. But it has been held, that if the prisoner can shdw he had no evil design, but that the possession was really innocent, although he cannot excuse himself by the means prescribed, he will be acquitted. Chitty, C. L. Vol. 3. p. 387. Where a widow was indicted for having na„ val stores which had been wrought into table linen, and it was shown that her husband had bought them many years ago at a public sale, that at bis death they came, by act of law, to her, and that she had always used them openly and without disguise, Mr. Justice Foster directed the Jury to acquit her. Ibid. Foster, 439. It has also been decided, that where the felon is unknown, the indictment will be good if it so describe him, but where he is known, it must be stated, or the indictment will be invalid , as where the principal was described in the indictment as unknown, and bis name appeared on the bill as a witness before the Grand Jury, the Judge directed an acquittal. 3 Camp. G. 2. 64.
*203Our statute relating to this offence may be found in Rev. ~L. vol. 1. p-410. It ena'cts, “Where any person shall buy or receive any goods “ or chattels, of any value whatsoever, that shall have been feloni- “ ously taken away, or stolen from any other person, knowing the “ same to be stolen, whether the principal be convicted or not, shall, ,*&c.”
Under this section of the statute a number of convictions have taken place.
City-Hall Rec. vol. 1. p. 66. In Jeremiah Hill’s case it was held, that the testimony of the thief who stole the goods, that the prisoner received them, knowing they were stolen, is not sufficient to convict where the character of the prisoner has heretofore been good.
Ibid, vol, 3. p 95. The mere finding an article stolen in possession of a party charged with receiving it, knowing it to be stolen, without other evidence, is insufficient to produce a conviction.
Ibid, vol 6. p. 97. In Daniel Bell’s case it was held that on an indictment for receiving stolen goods, knowing that they were stolen, evidence will not be admitted to show, that stolen goods, not laid in the indictment, were found in the house of the prisoner.
13 John, Rep. p. 90. On the trial of an indictment for stealing a bank note, bill, &c. under the statute, (1 N. R. L. 174. Sess. 24. Ch. 88.) parol evidence of the contents of the bills or notes stolen, is admissible without accounting for their nonproduction.
3 John Rep. p. 203. If, on examination of a charge of suspicion of fejony, or of having stolen goods, the magistrate be satisfied that there is no ground of suspicion, he may dismiss the person accused.
See also Mass, Rep. vol. 2. p. 14. vol. 3. p. 126.